Name: 98/246/EC: Commission Decision of 19 March 1998 concerning the importation of meat products from Mexico and amending Decision 97/222/EC (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  America;  foodstuff;  health;  animal product;  trade
 Date Published: 1998-03-31

 Avis juridique important|31998D024698/246/EC: Commission Decision of 19 March 1998 concerning the importation of meat products from Mexico and amending Decision 97/222/EC (Text with EEA relevance) Official Journal L 098 , 31/03/1998 P. 0044 - 0045COMMISSION DECISION of 19 March 1998 concerning the importation of meat products from Mexico and amending Decision 97/222/EC (Text with EEA relevance) (98/246/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat or meat products from third countries (1), as last amended by Directive 97/79/EC (2) and in particular Articles 21a and 22 thereof,Whereas Council Decision 79/542/EEC (3), as last amended by Commission Decision 98/146/EC (4), draws up a list of third countries from which the Member States authorise imports of bovine animals, swine, equidae, sheep and goats, fresh meat and meat products;Whereas Commission Decision 97/221/EEC (5) lays down the animal health conditions and veterinary certification for imports of meat products;Whereas Commission Decision 97/222/EC (6), as amended by Decision 97/737/EC (7), draws up the list of third countries authorised to use the specimen animal health certificate in respect of meat products imported from third countries;Whereas the animal health situation and the veterinary services of Mexico, fulfil the requirements to make possible the imports into the Community of some categories of fresh meat;Whereas Decision 97/222/EC should be amended accordingly;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 In part II of the Annex to Decision 97/222/EC, the following line is inserted in accordance with the alphabetic order of the ISO code:>TABLE>Article 2 This Decision is addressed to the Member States.Done at Brussels, 19 March 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 302, 31. 12. 1972, p. 28.(2) OJ L 24, 30. 1. 1998, p. 31.(3) OJ L 146, 14. 6. 1979, p. 15.(4) OJ L 46, 17. 2. 1998, p. 8.(5) OJ L 89, 4. 4. 1997, p. 32.(6) OJ L 89, 4. 4. 1997, p. 39.(7) OJ L 295, 29. 10. 1997, p. 39.